193 Pa. Superior Ct. 365 (1960)
F.W. Lang Co.
v.
Fleet et al., Appellants.
Superior Court of Pennsylvania.
Argued September 19, 1960.
November 16, 1960.
*366 Before RHODES, P.J., WRIGHT, WOODSIDE, ERVIN, WATKINS, and MONTGOMERY, JJ. (GUNTHER, J., absent).
*367 Lee B. Sacks, for appellants.
Howard Saul Marcu, with him Daniel Marcu, and Marcu, Marcu & Marcu, for appellee.
OPINION PER CURIAM, November 16, 1960:
The order of the court below is affirmed on the opinion of Judge BOYLE, of the Municipal Court of Philadelphia, as reported in 22 Pa. D. & C. 2d 361.